DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 6/3/2022).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (U.S. Patent 9,580,036 B2), previously cited by examiner. 
Regarding claim 1, Choi (Figs. 1-6) discloses an airbag cushion assembly, comprising: 
a curtain airbag module 1; 
a hanger 10 configured to mount the curtain airbag module 1 within a vehicle, wherein the hanger 10 comprises a head 15, 10a and a hanger slot 12, and wherein the head 15, 10a protrudes from an elongated body 17, 13, 16, 10b of the hanger 10 defining the hanger slot 12; and 
a tab 20, 30 coupled to the hanger 10 and the curtain airbag module 1, wherein the tab 20, 30 comprises a tab slot 31 for receiving the head 15, 10a of the hanger 10 therethrough, and wherein the tab 20, 30 is coupled to the hanger 10 with the head 15, 10a of the hanger 10 extending through the tab slot 31 and with at least a portion of the tab 20, 30 extending through the hanger slot 12 such that at least a portion of the tab defining the tab slot 31 engages the elongated body 17, 13, 16, 10b adjacent to the head 15, 10a.
Regarding claims 7 and 8, Choi (Figs. 1-6) discloses the airbag cushion assembly,
(claim 7) wherein the tab 20, 30 comprises a first section 30 and a second section 20 and wherein the second section 20 comprises, at least in part, a narrower width than the first section 30 (at least Fig. 2);
(claim 8) wherein the width of the second section 20 is less than a length of the hanger slot 12, and wherein the width of the first section 30 is greater than the length of the hanger slot 12 (at least Figs. 2, 4).
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noma et al. (U.S. Patent 9,487,175 B2). 
Regarding claim 1, Noma et al. (Figs. 1(a)-10(d)) discloses an airbag cushion assembly, comprising: 
a curtain airbag module 102; 
a hanger 112 configured to mount the curtain airbag module 102 within a vehicle, wherein the hanger 112 comprises a head 126 and a hanger slot 124, and wherein the head 126 protrudes from an elongated body 122, 118a, 118b of the hanger 112 defining the hanger slot 124; and 
a tab 132, 114, 134a, 134b, 402 coupled to the hanger 112 and the curtain airbag module 102, wherein the tab 132, 114, 134a, 134b, 402 comprises a tab slot (depression, groove, notch between 134a, 134b) for receiving the head 126 of the hanger 112 therethrough, and wherein the tab 132, 114, 134a, 134b, 402 is coupled to the hanger 112 with the head 126 of the hanger 112 extending through the tab slot and with at least a portion 132, 402 of the tab extending through the hanger slot 124 such that at least a portion 134a, 134b of the tab defining the tab slot engages the elongated body 122, 118a, 118b adjacent to the head 126 (at least Figs. 2(a), 2(b), 3, 5(a), 5(b), 5(c), 9(a), 9(b), 9(c), 10(a), 10(b), 10(c), 10(d)).
Examiner notes that Dictionary.com defines “slot” as “an elongated depression, groove, notch, slit, or aperture”.
Regarding claims 2, 7 and 8, Noma et al. (Figs. 1(a)-10(d)) discloses the airbag cushion assembly,
(claim 2) wherein the tab 114, 134a, 134b, 402 comprises a plurality of openings 408a, 408b, and wherein at least two openings 408a, 408b of the plurality of openings are aligned (at least Figs. 9(a)-10(c), column 9 lines 53-65); 
(claim 7) wherein the tab 132, 114, 134a, 134b, 402 comprises a first section 114 and a second section 132, 402 and wherein the second section 132, 402 comprises, at least in part, a narrower width than the first section 114 (at least Fig. 2(b), 9(a)-9(c));
(claim 8) wherein the width of the second section 132, 402 is less than a length of the hanger slot 124, and wherein the width of the first section 114 is greater than the length of the hanger slot 124 (at least Fig. 2(b), 9(a)-9(c)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al. (U.S. Patent 9,487,175 B2) in view of Konaka et al. (U.S. Patent 10,005,419 B2), previously cited by examiner.
Regarding claims 3 and 4, Noma et al. (Figs. 1(a)-10(d)) discloses the claimed invention except for (claim 3) wherein the tab comprises at least a portion having at least four layers; (claim 4) wherein each of the at least four layers comprises at least one opening aligned with an opening in each other layer of the at least four layers. Konaka et al. (Figs. 1-18) discloses that it is known in the art to provide an airbag cushion assembly, (claim 3) wherein a tab 45, 55 comprises at least a portion having at least four layers 56, 56C in order to increase strength of the tab while suppressing a region of an airbag body coupling portion 52 is thicker than necessary (at least Figs. 9, 10, column 8 lines 11-36); (claim 4) wherein each of the at least four layers 56, 56C comprises at least one opening 50 (also other holes shown in Figs. 9, 10) aligned with an opening in each other layer of the at least four layers. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tab 114, 134a, 134b, 402 of Noma et al. comprising at least a portion 402 having at least four layers, wherein each of the at least four layers comprises at least one opening aligned with an opening in each other layer of the at least four layers, according to the teachings of Konaka et al., in order to achieve the desirable results of increasing strength of the tab while suppressing a region of an airbag body coupling portion is thicker than necessary, as well as to ease alignment of the layers.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197  
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                             
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614